Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 27 September 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          
            Sir
            Amsterdam 27th. Sept. 1784
          
          We are favoured with your Excellency’s esteemed favour of the 16th. Instant, Nothwithstanding four Vessells arrived from America last week, we remain Still without any writings of Mr. Morris, We are of your opinion bussiness of greater Consequence is the Cause of his Silence, but it Should not be less agreable to have his approbation on our behaviour. Your directions about the lottery of premiums Shall be duly observed and you may rely on our punctuality to advise Mr. Morris of it.
          Our friends Messrs. Van den Yver freres & Co. having transmitted us your receipt for £[₶]4800.— they have paid you in 200 Louis d’ors we charge your account for the same after addition of their Comñ with Curry. ƒ2287.2.— as noted at foot, which please to note in Conformity,— We remain very respectfully. / Sir. / Yr: Exy’s: most obed̃. Serṽ.
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & Fynje
          
        
        
          
            
              £[₶]4800: —
              
              
            
            
              ″      48: —
               1 PC: Comm. at Paris
              
            
            
              £[₶]4848: —
               a 54 1/2 SC . . . . . Bo.  
              ƒ 2201:16: —
            
            
              
              Agio 3 7/8 PC:—
              ″   85: 6: —
            
            
              
              
              ƒ 2287: 2: —
            
          
        
       